Judgment, Supreme Court, New York County (Marylin G. Diamond, J), entered September 28, 2004, confirming arbitration awards to petitioners Naroor and Qureshi in the principal sums of $29,601 and $15,928, respectively, unanimously affirmed, with costs. Order, same court and Justice, entered on or about August 20, 2004, which confirmed the arbitration awards and denied a cross motion to vacate the awards, unanimously affirmed, with costs.
Naroor and Qureshi commenced this arbitration proceeding because of their dissatisfaction with the manner in which the Gondal parties managed their respective investment accounts at *143Charles Schwab & Co. While the proceeding to confirm in part and vacate in part the awards was pending, the Condal parties commenced their own proceeding against the New York Stock Exchange and others, seeking to vacate the same awards.
The Condal parties have failed to demonstrate any of the exclusive grounds for vacating the awards, as set forth in CPLR 7511 (b). By their full participation in the arbitration hearings, they waived their claims that the arbitrators had no jurisdiction over them, that there was no valid agreement to arbitrate, and that they were not served with a proper notice of intent to arbitrate (see Matter of Silverman [Benmor Coats], 61 NY2d 299, 307 [1984]). The Condal parties were present at all of the hearings, represented by two attorneys, and they actively participated by raising objections and cross-examining witnesses. In any event, there was a valid arbitration agreement whereby the Condal parties stipulated that any claim arising from the contractual relationship between them and Charles Schwab & Co., or from the Condal parties’ relationship with their own clients, would be arbitrated at the New York Stock Exchange.
We have considered appellants’ remaining contentions and find them without merit. Concur—Tom, J.P., Andrias, Sullivan, Nardelli and Williams, JJ.